Citation Nr: 1737763	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from February 1943 to September 1945.  He died in October 1974.  The appellant is his daughter, who was determined to be a "helpless child" of the Veteran in a June 1975 RO decision. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 administrative decision in which the RO, inter alia, denied the appellant's claim.  In August 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case was issued in December 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011. 

In April 2014, the appellant's representative testified on behalf of the disabled appellant during a Board hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file. 

In September 2014, the Board remanded the claim on appeal for additional development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a June 2015 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

The paper claims file has been converted in its entirety into electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the appellant when further action, on her part, is required.





REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Board remanded this matter, inter alia, for the AOJ to obtain a VA medical opinion from a physician regarding the Veteran's cause of death.  The AOJ obtained a May 2015 VA medical opinion from a certified physician's assistant (PA-C).  There is no indication that the medical opinion was reviewed or endorsed by a physician.  In September 2016, the appellant objected to the VA medical opinion because it was not authored by a physician.  

Given the specific request for a VA medical opinion from a physician and the appellant's objection, the Board is unable to find that the May 2015 VA medical opinion is in substantial compliance with the September 2014 Board remand directive.  Stegall, supra.; See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  .  Thus, another remand of this matter is required to ensure such compliance.  Id.  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within a one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the electronic claims file, arrange to obtain from an appropriate physician a VA medical opinion addressing the relationship, if any, between the Veteran's death and his military service. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and the appellant's assertions. 

Following a review of the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions: 

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin (a) contributed substantially or materially to the Veteran's death, (b) combined to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering this question, the physician must consider and discuss the appellant's contentions regarding the Veteran's high blood pressure in service and subsequent heart attack several years after service.  The examiner must also address the reports of the Veteran's complaints of chest pains and heart-related symptoms from the time he was in service. 

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected psychiatric condition, was either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? 

OR, is it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's service-connected disabilities, to include the Veteran's service-connected psychiatric disability, was a contributory cause of his death? 

In addressing the above, the physician must consider and discuss the appellant's contentions that the Veteran's psychological condition, to include anxiety, caused his high blood pressure and cardiovascular problems. 

Complete, clearly stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in June 2015) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
 must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112(West 2014).   




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

